62 So.3d 1210 (2011)
Oza B. JENKINS, Appellant,
v.
MOTOROLA, INC., et al., Appellees.
No. 3D10-3271.
District Court of Appeal of Florida, Third District.
June 8, 2011.
Oza B. Jenkins, in proper person.
Shook, Hardy & Bacon, and John M. Barkett and Daniel B. Rogers, Miami, for appellees.
Before SHEPHERD, SUAREZ, and CORTIÑAS, JJ.
SHEPHERD, J.
In Jenkins v. Motorola, Inc., ___ So.3d ___, 2011 WL 1485967 (Fla. 3d DCA 2011), this court ordered Oza B. Jenkins to show cause why she should not be precluded from filing further pro se appeals in this court, arising out of lower tribunal number 04-1420. Ms. Jenkins timely filed her response, and Motorola, Inc. its reply.
Upon consideration of Ms. Jenkins' response, the reply of Motorola, Inc., and this court's independent review of the many filings made by Ms. Jenkins in this court, Ms. Jenkins hereby is barred from filing further pro se proceedings in this court arising out of lower tribunal number 04-1420. See Sibley v. Sibley, 885 So.2d 980, 985 (Fla. 3d DCA 2004). We direct the clerk of this court to reject any further filings on Ms. Jenkins' behalf, arising out of lower tribunal number 04-1420, unless signed by a member of the Florida Bar.
So ordered.